PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


      Application Number: 16/302,090
 Filing Date: 15 Nov 2018
          Appellant(s): PULKIN et al.



__________________
Salvatore A. Sidoti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2021, which is a response to the Non-Final Rejection of 4/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Amendment Under 37 C.F.R. 41.33(a)
The Appellant is appealing the fact that the Office did not enter the Amendment filed September 23, 2021.  However, review of an examiner's refusal to admit an amendment or Evidence is by petition to the Director. MPEP 1205
37 CFR 41.37(c)(2) prohibits the inclusion in a brief of any new or non-admitted amendment, affidavit or other evidence. If an appellant wishes to seek review of an examiner’s refusal to admit an amendment, affidavit or evidence, such review is by petition to the Director under 37 CFR 1.181. The time for filing this petition, described in 37 CFR 1.181(f), is based on the date the examiner refused to enter the amendment, affidavit or evidence and not the date the brief is filed.  MPEP 1205.02.

35 U.S.C. 103 Rejection of claims 1-5, 8-9, 11-13, 16-18 and 21-23 over Dierschke
Point 1:  The Mitkina Declaration is Not Sufficient to Overcome the Rejection

1)  The claims are not commensurate in scope with the data provided.  
2)  The data does not demonstrate unexpected results over the closest prior art, which is Dierschke.
3)  The results are expected.
It is noted that the instant specification does not teach that the metal alkali silicate improves the flowability.  The specification teaches that high flowability can be achieved even when an alkali metal silicate is used as an activator [0011 of Pre-Grant Publication].  Furthermore, the instant specification teaches that two binders are used to produce a matrix that is acid-resistant, water-resistant and alkali-resistant [0021 of PG Publication].  Slump or flowability is not mentioned in the list of perceived benefits of using two binders.  The instant specification does not disclose that the two activators and two binders are selected for the slump or flowability of the composition.  

(1) The claims are not commensurate in scope with the data provided
Claim 1 claims at least two inorganic binders without specifying particular inorganic binders or the amounts of the binders present.  The declaration provides a single data point of three binders at 300g comprising 90% GGBS, 5% fly ash, and 5% silica fume.  Claim 1 claims at least two activators, wherein one is an alkali metal silicate having a particular formula, and the second is selected from alkali metal carbonates, alkali metal hydroxides, alkali metal aluminates, alkali metal sulfates, and mixtures 

(2) The data does not demonstrate unexpected results over Dierschke
	The Examples of Dierschke contain the claimed polycondensation product (plasticizer).  Therefore, that feature is already present in Dierschke.  Furthermore, one of the main reasons that the skilled artisan adds a plasticizer to a hydraulic binder composition is to improve the spread (or slump).  Dierschke et al. teach that aqueous cement suspensions are often admixed with dispersants to improve their fluidity and spreadability for improved processing properties [0006].  The examples of Dierschke et al. demonstrate this with their testing of the slump flow.  Their inventive examples include 3 g of their polycondensation product, and the comparative example “Without additive” does not contain the polycondensation product (Appellant’s plasticizer).  As can be seen in Tables 1-4 of Dierschke et al., the inventive examples have significantly improved slump values.  Dierschke et al. achieved the exact same result that the Appellant is alleging to be unexpected.  
	The Appellant has responded by stating that Dierschke does not disclose the unexpected result when two binders and two activators are present in the formulation.  
	The Appellant alleges that all of the claimed components of claim 1 are required to provide the unexpected result in workability.  This is not persuasive because the Appellant does not have the data to prove their assertion, and the data of record contradicts the Appellant’s position.  The only modification in the Appellant’s comparative examples is the removal of the plasticizer.  Moreover, the Examples of Dierschke et al. possess better slump values without having a mixture of binders and activators.  For instance, Example 37 has a 6 min slump of 24.6 cm and a 30 min slump of 24.0 cm [Table 13], compared to the 6 min slump of 23.5 cm and 30 min slump of 21.5 cm provided in Table 2 of the declaration.  Dierschke et al. achieved better slump values in the Example 37 with only one binder and one activator.  The Appellant has made the argument that Example 37 is irrelevant since it does not use an alkali metal silicate as an activator.  The relevance of Example 37 is that the claimed combination of activators does not achieve unexpected results, or even better results, than Example 37 of Dierschke et al.  

(3)  The results are expected
	Dierschke et al. teach that aqueous cement suspensions are often admixed with dispersants to improve their fluidity and spreadability for improved processing 
	Deb et al. (Materials and Design 62 (2014) 32-39) also demonstrates that the results of using ground granulated blast-furnace slag (GGBFS), fly ash, and the claimed combination of activators.  The Appellant has stated that Deb et al. does not disclose that fly ash in GBBS compositions with the two claimed activators provides higher workability.  To understand the comparison, and usefulness of Deb et al., one must recognize that the main binder in the declaration is GGBS (90%) and the minor binder is fly ash (5%), whereas the main binder in Deb et al. is fly ash and the minor binder is GGBS.  The Examples of Deb et al. demonstrate that fly ash provides good slump values, but the slump values decrease as the amount of GGBS is increased (Fig 1.).   Deb et al. teach that the “Workability of geopolymer concrete decreased with the increase of GGBFS…” (p. 38).  Since the Appellant uses GGBS as the main binder in the declaration, it is expected that the addition of fly ash would improve the workability as it would decrease the amount of GGBFS in the composition.  Deb et al. demonstrates how each binder, GGBFS and fly ash, affects the slump of the composition.  Therefore, the Appellant’s results are expected.  
	Furthermore, Deb et al. teach that sodium silicate and sodium hydroxide as the activator provides higher workability of the mixture (3.1 Workability).  Deb et al. 
	The Appellant also compares Dierschke Example 16 with the Inventive Example in the declaration.  This is not persuasive because Dierschke et al. teach other examples with the claimed polycondensation product and one claimed activator that achieves better results than the example in the declaration.  Example 37 of Dierschke, as described above, would be one example that achieves better results than the Appellant’s Inventive Example in the declaration.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN E USELDING/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763      

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR